March 09, 2010


Mr. Christopher Allen Funk
Walker & Twenhafel, LLP
PO Drawer 3766
McAllen, TX 78502-3766

Mr. Edward M. Carstarphen
Ellis, Carstarphen, Dougherty & Griggs PC
5847 San Felipe, Suite 1900
Houston, TX 77057

Mr. John Joseph Hardig Jr.
Looper Reed & McGraw
1300 Post Oak Blvd. Ste. 2000
Houston, TX 77056

Mr. Robert G. 'Bob' Newman
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792

Mr. Michael B. Bennett
Baker Botts LLP
910 Louisiana, One Shell Plaza
Houston, TX 77002

Honorable Mario E. Ramirez
332nd District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

Mr. William "Andy" Taylor
Andy Taylor & Associates, P.C.
405 Main Street, Suite 200
Houston, TX 77002

Mr. James Michael Moore
Guerra & Moore Ltd., LLP
4201 N. McColl Road
McAllen, TX 78504

Mr. Dwight E. Jefferson
Attorney at Law, P.L.L.C.
405 Main Street, Suite 950
Houston, TX 77002

Mr. Derick James Rodgers
Davis Cedillo & Mendoza, Inc.
755 E. Mulberry Avenue, Suite 500
San Antonio, TX 78212-3149

Mr. J. Kevin Buster
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309

Mr. O. C. Hamilton Jr.
Atlas & Hall, LLP
P. O. Box 3725
McAllen, TX 78502-3725

Mr. Robert Phillip Scott
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 4000
Houston, TX 77002-2727

Ms. Susan Elizabeth Burnett
Clark, Thomas & Winters, P.C.
P. O. Box 1148
Austin, TX 78767

Mr. Michael Raphael Cowen
The Cowen Law Group, PC
520 E. Levee St.
Brownsville, TX 78520

Mr. Juan J. Hinojosa
The Hinojosa Law Firm, P.C.
612 Nolana, Suite 410
McAllen, TX 78504

Mr. George P. Powell
Hinojosa & Powell, P.C.
612 Nolana, Suite 410
McAllen, TX 78504-3089

RE:   Case Number:  09-0264
      Court of Appeals Number:  13-09-00160-CV
      Trial Court Number:  C-4885-99-F

Style:      IN RE  ALLIED CHEMICAL CORPORATION ET AL.

Dear Counsel:

      Today the Supreme Court of Texas granted real  parties  in  interest's
motion to abate and issued  the  enclosed  abatement  order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|
|   |                  |
|   |Mr. Kendall M.    |
|   |Gray              |